Exhibit 10.3

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

SERVICING AGREEMENT

This SERVICING AGREEMENT, dated as of April 29, 2013 (this “Agreement”), by and
between Imperial Finance & Trading, LLC, a Florida limited liability company
(“Servicer”) and White Eagle Asset Portfolio, LLC, a Delaware limited liability
company (the “Borrower”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of
April 29, 2013 (as it may be amended, supplemented or modified from time to time
in accordance with its terms, the “Loan Agreement”), by and among the Borrower,
CLMG Corp., a Texas corporation, as the administrative agent for the Lenders (as
defined below) (in such capacity, the “Administrative Agent”), Imperial
Finance & Trading, LLC, as Portfolio Manager (as defined in the Loan Agreement)
and as Servicer, and the financial institutions party thereto from time to time
(each, a “Lender” and collectively, the “Lenders”), the Lenders have agreed to
make credit advances to the Borrower from time to time upon the terms and
subject to the conditions set forth in the Loan Agreement; and

WHEREAS, the Borrower desires to appoint Servicer with respect to the ongoing
administration and servicing of certain life insurance policies that are from
time to time owned (including as of the date hereof), directly or indirectly, by
the Borrower, which life insurance policies serve as collateral for the credit
advances made by the Lenders to the Borrower under the Loan Agreement, and
Servicer desires to accept such appointment and perform its covenants, duties,
obligations and services hereunder, all in accordance with the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Definitions. Capitalized terms used in this Agreement but
not otherwise defined shall have the respective meanings set forth in the Loan
Agreement which also contains rules as to usage and construction which shall be
applicable to this Agreement.

“Administrative Agent” has the meaning set forth in the recitals.

“Borrower” has the meaning set forth in the recitals.



--------------------------------------------------------------------------------

“Borrower Indemnitees” means, collectively, Servicer, the Administrative Agent,
the Lenders, each Affiliate of any of the foregoing and each stockholder,
member, partner (limited, general or other), manager, officer, director,
trustee, employee, agent and representative of Servicer or any of its
Affiliates.

“Death Benefit” means the cash amount of a Pledged Policy to be paid upon the
death of the Insured under such Pledged Policy, which amount will be net of any
policy loans made under such Pledged Policy (and accrued interest thereon).

“E&O Insurance” has the meaning set forth in Section 3.2(d).

“Lender” has the meaning set forth in the recitals.

“Loan Agreement” has the meaning set forth in the recitals.

“Loss” means any incurred loss, liability, claim, cost, damage, expense, tax,
penalty, interest or fine, whether or not arising out of a third party claim,
including reasonable attorneys’ fees and other out-of-pocket costs and expenses
related to such incurred loss, liability, claim, damage, tax, penalty, interest
or fine.

“Paid Through Date” means, with respect to each Pledged Policy and a Premium
Payment in respect thereof, the latest eligible date the related Issuing
Insurance Company will accept a Premium Payment for such Pledged Policy, as
determined by Servicer based on the contractual terms of such Pledged Policy, if
any.

“Policy Information” has the meaning given to such term in paragraph 4(a) of
Annex 1 hereto.

“Premium Due Date” has the meaning given to such term in paragraph 1(b) of Annex
1 hereto.

“Premium Due Date Schedule” means a written schedule prepared by the Servicer
that contains all the following information:

 

  1. the Pledged Policy identification code;

 

  2. the Pledged Policy number;

 

  3. the Paid Through Date;

 

  4. the Insured’s first and last name;

 

  5. Issuing Insurance Company’s full legal name;

 

  6. Issuing Insurance Company’s contact information for purposes of remitting
Premium Payments;

 

  7. the Premium Payment amount; and

 

  8. Issuing Insurance Company’s applicable wire instructions and/or overnight
payment address.

 

Servicing Agreement

Page 2 of 19



--------------------------------------------------------------------------------

“Premium Payment” has the meaning given to such term in paragraph 1(b) of Annex
1 hereto.

“Premium Payment Schedule” means, with respect to each Pledged Policy, a written
schedule of premium payments to be made in respect of such Pledged Policy
(including the dates upon which such payments are due to the applicable Issuing
Insurance Company), which schedule shall be prepared by Servicer per the
directed or agreed upon optimization parameters in accordance with the Servicing
Standard in order to pay the applicable Premiums, which may be updated from time
to time by Servicer with the consent of the Administrative Agent.

“Premium Remittance Schedule” means a written schedule prepared by the Servicer
that contains the following information:

 

  1. the date on which the Securities Intermediary remitted Premium Payment to
the applicable Issuing Insurance Company;

 

  2. whether the Premium Payment was remitted to the Issuing Insurance Company
by check or wire;

 

  3. If remitted by wire transfer, the wire payment tracking number;

 

  4. If remitted by check, the check number;

 

  5. the Pledged Policy identification code;

 

  6. the Pledged Policy number;

 

  7. the date each Premium Payment is due;

 

  8. the Insured’s first and last name;

 

  9. Issuing Insurance Company’s full legal name;

 

  10. Issuing Insurance Company’s contact information for purposes of remitting
Premium Payments; and

 

  11. the Premium Payment amount.

“Servicer Collateral Audit” has the meaning set forth in Section 3.2(b).

“Servicer Indemnitees” means, collectively, the Administrative Agent, the
Lenders, the Borrower, each Affiliate of the Borrower, the Lenders and the
Administrative Agent, and each stockholder, member, partner (limited, general or
other), manager, officer, director, trustee, employee, agent, representative,
successor and assignee of the Borrower, the Lenders and the Administrative Agent
or any of their Affiliates.

“Servicer Material Adverse Effect” means, with respect to any event or
circumstance, a material adverse effect on:

(a) the business, assets, financial condition or operations of Servicer;

(b) the ability of Servicer to perform any of its obligations under this
Agreement; or

(c) the validity or enforceability against Servicer of this Agreement.

 

Servicing Agreement

Page 3 of 19



--------------------------------------------------------------------------------

“Servicer Report” has the meaning given to such term in paragraph 4(c) of Annex
1 hereto.

“Servicer Termination Event” has the meaning set forth in Section 4.1(a).

“Services” has the meaning set forth in Section 2.1.

“Servicing Fee” has the meaning set forth in Section 5.1.

“Servicing Standard” has the meaning set forth in Section 6.1(b).

“Successor Servicer” has the meaning set forth in Section 4.2.

“Tracking Services” means, collectively, the portion of the Services described
in paragraph 2 of Annex 1 hereto.

ARTICLE II

RESPONSIBILITIES OF SERVICER

Section 2.1. The Borrower hereby appoints and engages Servicer to provide the
services described on Annex 1 hereto (the “Services”), pursuant to, and in
accordance with, the terms and provisions of this Agreement, and Servicer hereby
accepts such appointment and agrees to perform its covenants, duties,
obligations and the Services on the terms and conditions set forth in this
Agreement. Servicer will, for the benefit of the Borrower and so long as the
Loan Agreement is in effect, the Administrative Agent and the Lenders, perform
the Services in all cases subject to the Servicing Standard. Servicer shall also
take such ancillary actions (even if not specifically set forth in Annex 1) as
are reasonably necessary to service the Pledged Policies in accordance with the
Servicing Standard. Servicer and the Borrower agree that in the event the
Borrower, or so long as the Loan Agreement is in effect, the Administrative
Agent, requests Servicer perform additional work other than the Services and
such ancillary actions, Servicer will decide in its reasonable discretion
whether to perform such work. If Servicer reasonably declines to perform such
work, such declination shall not constitute a default and may not serve as a
reason for the termination of Servicer.

Section 2.2. Servicer Reports. Servicer shall deliver a Servicer Report to the
Borrower, and so long as the Loan Agreement is in effect, to the Administrative
Agent, no later than the seventh (7th) day of each calendar month (or if such
day is not a Business Day, the next succeeding Business Day).

Section 2.3. Servicer’s Customary Practices and Procedures. The parties hereto
acknowledge that as of the date hereof, the Servicer is in the process of
implementing new customary practices and procedures, which shall be approved by
the Administrative Agent at the direction of the Required Lenders in their
reasonable discretion and shall be completed within sixty (60) days of the date
hereof. Prior to such implementation, the Servicer shall comply with the
Servicing Standard and after such implementation, the Servicer shall comply with
the

 

Servicing Agreement

Page 4 of 19



--------------------------------------------------------------------------------

Servicer’s customary practices and procedures and the Servicing Standard.
Servicer shall not materially revise Servicer’s customary practices and
procedures without the prior written consent of the Borrower, and so long as the
Loan Agreement is in effect, the Administrative Agent.

Section 2.4. No Other Duties. Servicer’s duties shall be limited to those
expressly specified in this Agreement and Servicer shall have no implied duties
or obligations.

Section 2.5. Independent Contractor Relationship. Servicer’s relationship with
the Borrower will be that of an independent contractor and nothing in this
Agreement should be deemed or construed by the parties hereto or by any other
Person to make Servicer a general or special dependent agent, legal
representative, joint venturer, partner or employee of the Borrower, the
Administrative Agent or any Lender or otherwise create the relationship of a
partnership, joint venture or other joint or common undertaking for any purpose.
Servicer assumes full responsibility for the acts of its personnel while
performing services hereunder and shall be responsible for their supervision,
direction and control, compensation, benefits and taxes. Servicer does not have,
expressly or by implication, or may represent itself as having, directly or
indirectly, any authority to act for or on behalf of the Borrower, the
Administrative Agent or any Lender or to make contracts or enter into any
agreements in the name of the Borrower, the Administrative Agent or any Lender
or to obligate or bind the Borrower, the Administrative Agent or any Lender in
any manner whatsoever unless with respect to the Borrower only, specifically
required to do so in this Agreement or requested to do so by the Borrower, in
writing.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1. Representations and Warranties of Servicer. Servicer, as of the
date hereof, hereby represents and warrants to, and covenants with the Borrower
as follows.

(a) Organization and Good Standing. Servicer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Florida and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. Servicer is duly qualified and authorized to do business as a foreign
limited liability company and is in good standing under the laws of each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not reasonably
be expected to have a material adverse effect on Servicer’s ability to perform
its obligations under this Agreement.

(b) Authorization of Agreement. Servicer has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and to consummate the transactions contemplated by this Agreement. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite limited liability
company action on the part of Servicer. This

 

Servicing Agreement

Page 5 of 19



--------------------------------------------------------------------------------

Agreement has been duly and validly executed and delivered by Servicer and
(assuming the due authorization, execution and delivery by the Borrower) this
Agreement constitutes the legal, valid and binding obligation of Servicer,
enforceable against Servicer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(c) Conflicts; Consents of Third Parties.

(i) None of the execution and delivery by Servicer of this Agreement, the
consummation of the transactions contemplated hereby, or compliance by Servicer
with any of the provisions hereof will conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or cancellation under, any provision of (A) the
certificate of formation and limited liability company agreement of Servicer;
(B) any contract or permit to which Servicer is a party or by which any of the
properties or assets of Servicer are bound; (C) any order of any Governmental
Authority applicable to Servicer or by which any of the properties or assets of
Servicer are bound or (D) any Applicable Law, other than, in the case of clause
(B), such conflicts, violations, defaults, terminations or cancellations that
would not reasonably be expected to have a material adverse effect on Servicer’s
ability to perform its obligations under this Agreement.

(ii) No consent, waiver, approval, order, permit, license or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of Servicer in connection with the execution
and delivery of this Agreement, the compliance by Servicer with any of the
provisions hereof, or the consummation of the transactions contemplated hereby,
or the taking by Servicer of any other action contemplated hereby, except for
such consents, licenses, waivers, approvals, orders, permits or authorizations
the failure of which to obtain would not have a material adverse effect on
Servicer’s ability to perform its obligations under this Agreement.

(d) No Proceedings. There is no order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority to which Servicer is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the knowledge of Servicer, threatened, before or
by any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality, against Servicer that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on any
of the Pledged Policies or the business, assets, financial condition or
operations of Servicer; and there is no action, suit, proceeding, arbitration,
regulatory or governmental investigation, pending or, to the knowledge of
Servicer, threatened, before or by any court, regulatory body, administrative
agency, or other tribunal or governmental instrumentality (A) asserting the
invalidity of this Agreement or under any other Transaction Document or
(B) asserting that any Pledged Policy or Policy to become a Pledged Policy is
invalid, void or otherwise unenforceable for any reason.

(e) Ability to Perform Services. Servicer possesses the requisite assets,
employees and experience to perform the Services in accordance with the
Servicing Standard.

 

Servicing Agreement

Page 6 of 19



--------------------------------------------------------------------------------

Section 3.2. Covenants of Servicer.

(a) Compliance with Laws, Etc. Servicer shall comply with all Applicable Laws.

(b) Audit. Servicer shall permit Borrower, and so long as the Loan Agreement is
in effect, the Administrative Agent and each Lender, or their duly authorized
representatives, attorneys or auditors during ordinary business hours and upon
one (1) Business Day written notice, to visit the offices thereof and to inspect
its accounts, records and computer systems, software and programs used or
maintained by Servicer in relation to the Collateral or its performance of
duties hereunder at such times as Borrower, and so long as the Loan Agreement is
in effect, the Administrative Agent, may reasonably request (a “Servicer
Collateral Audit”) and Servicer shall enable the Insurance Consultant to seek
and receive from the related Issuing Insurance Companies any verifications of
coverage related to the Pledged Policies as often as Borrower, and so long as
the Loan Agreement is in effect, the Administrative Agent, may request the
Insurance Consultant to do so; provided, however, if no Event of Default or
Unmatured Event of Default has occurred and is continuing, the total expenses
incurred by or on behalf of Borrower related to a Servicer Collateral Audit and
delivering any verifications of coverage related to the Pledged Policies shall
be limited to no more than $2,000 (as adjusted annually for inflation or such
higher amount if such higher amount is the Insurance Consultant’s reasonably
determined prevailing market cost in the industry for such Servicer Collateral
Audits of the type in question as adjusted for changes in audit standards) for
each Pledged Policy during any twelve (12) month period. So long as the Loan
Agreement is in effect, upon written instructions from the Administrative Agent,
the Borrower shall, and shall cause the Servicer to release any document related
to any Collateral to the Administrative Agent. So long as the Loan Agreement is
in effect, the Administrative Agent may conduct a Servicer Collateral Audit no
more than once per calendar year at the Borrower’s expense and no more
frequently than once every two (2) calendar months at the Lenders’ expense. So
long as the Loan Agreement is in effect, the Administrative Agent may conduct
Servicer Collateral Audits as it wishes at the Lenders’ expense; provided,
however, if an Event of Default or Unmatured Event of Default has occurred and
is continuing, the Administrative Agent, at the Borrower’s expense, shall have
the right to conduct a Servicer Collateral Audit at any time and as often the
Administrative Agent determines is necessary or desirable.

(c) Forwarding of Communications; Turnover of Monies. Following the date hereof,
if Servicer or any of its employees, agents, representatives, Affiliates or
third party service providers at any time receives any written communications or
cash, checks or other instruments relating to the Pledged Policies, such
recipient will segregate and hold such payments in trust for the Borrower, and
so long as the Loan Agreement is in effect, the Administrative Agent (on behalf
of the Secured Parties), and will, promptly upon receipt (but in any event
within two (2) Business Days of receipt thereof) remit all such communications,
cash, checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the

 

Servicing Agreement

Page 7 of 19



--------------------------------------------------------------------------------

Collection Account. In addition, the Servicer shall deliver or cause to be
delivered to the Borrower, the Custodian, and so long as the Loan Agreement is
in effect, the Administrative Agent and the Insurance Consultant, within two
(2) Business Days after the Servicer’s receipt of written notice of any material
adverse change, or of any fact, event or circumstance that would reasonably be
expected to result in a material adverse change, in the ability of Servicer to
perform the Services or to otherwise comply with any of its obligations under
this Agreement, a notice setting forth the details thereof and the action, if
any, the Servicer is taking or proposes to take with respect thereto.

(d) Insurance. During the term of this Agreement, Servicer shall maintain errors
and omissions insurance (the “E&O Insurance”) with respect to its operations and
with respect to its obligations under this Agreement which is adequate,
reasonable and customary in light of Servicer’s operations and consistent with
the Servicing Standard, but in no event with an aggregate claim limit that is
less than ten million dollars ($10,000,000). The E&O Insurance shall be on terms
and conditions and issued by an insurer, in each case, reasonably acceptable to
the Administrative Agent acting at the direction of the Required Lenders.

(e) Further Assurances. Servicer shall use its reasonable, good faith efforts to
take, or cause to be taken, all actions that are, and to do, or cause to be
done, and to assist and cooperate with the other parties hereto in doing, all
things that are, necessary, proper or otherwise advisable under all Applicable
Law to more fully effect the purposes of this Agreement.

(f) Investigative Services. Servicer may, at its own expense, use third party
investigative services approved by the Borrower, and so long as the Loan
Agreement is in effect, the Administrative Agent (such approval shall be in the
Borrower’s, and so long as the Loan Agreement is in effect, the Administrative
Agent’s, sole and absolute discretion) to conduct the Tracking Services.

(g) Licenses. Servicer shall maintain all licenses, permits, certificates of
authority or other authorizations required from any Governmental Authority in
order to perform its obligations under this Agreement.

Section 3.3. Representations and Warranties of the Borrower. The Borrower, as of
the date hereof, hereby represents and warrants to, and covenants with Servicer
as follows.

(a) Organization and Good Standing. The Borrower is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware and has all requisite limited partnership power and authority to
own, lease and operate its properties and to carry on its business as now
conducted.

(b) Authorization of Agreement. The Borrower has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part the Borrower. This Agreement has been

 

Servicing Agreement

Page 8 of 19



--------------------------------------------------------------------------------

duly and validly executed and delivered by the Borrower and (assuming the due
authorization, execution and delivery by the Servicer) this Agreement
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(c) Conflicts; Consents of Third Parties.

(i) None of the execution and delivery by the Borrower of this Agreement, the
consummation of the transactions contemplated hereby, or compliance by the
Borrower with any of the provisions hereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (A) the Borrower Organizational Documents; (B) any contract or
permit to which the Borrower is a party or by which any of the properties or
assets of the Borrower are bound; (C) any order of any Governmental Authority
applicable to the Borrower or by which any of the properties or assets of the
Borrower are bound or (D) any Applicable Law, other than, in the case of clause
(B), such conflicts, violations, defaults, terminations or cancellations that
would not have a material adverse effect on the Borrower’s ability to perform
its obligations under this Agreement.

(ii) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of the Borrower in connection with the
execution and delivery of this Agreement, the compliance by the Borrower with
any of the provisions hereof, or the consummation of the transactions
contemplated hereby, or the taking by the Borrower of any other action
contemplated hereby, except for such consents, waivers, approvals, orders,
permits or authorizations the failure of which to obtain would not have a
material adverse effect on the Borrower’s ability to perform its obligations
under this Agreement.

(d) No Proceedings. There is no order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority to which the Borrower is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the actual knowledge of the Borrower, threatened,
before or by any court, regulatory body, administrative agency or other tribunal
or governmental instrumentality, against the Borrower that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
any of the Pledged Policies or the business, assets, financial condition or
operations of the Borrower; and there is no action, suit, proceeding,
arbitration, regulatory or governmental investigation, pending or, to the actual
knowledge of any the Borrower, threatened, before or by any court, regulatory
body, administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Agreement or any other Transaction Document
or (B) asserting that any Pledged Policy or Policy to become a Pledged Policy is
invalid, void or otherwise unenforceable for any reason.

 

Servicing Agreement

Page 9 of 19



--------------------------------------------------------------------------------

Section 3.4. Covenants of the Borrower.

(a) The Borrower shall deliver or cause to be delivered to Servicer, the
Custodian, and so long as the Loan Agreement is in effect, the Administrative
Agent and the Insurance Consultant, within three (3) Business Days after the
Borrower’s or any of its Affiliates’ receipt, a copy of each written notice or
other letter or document received by the Borrower (other than invoices and other
information which are not material to the status of a Pledged Policy or such
notices, letters or documents received from the Securities Intermediary which
have already been delivered to Servicer) in connection with a Pledged Policy,
the Services or the other transactions contemplated by this Agreement from any
Issuing Insurance Company, Insured, Governmental Authority or arbitrator.

(b) The Borrower shall deliver or cause to be delivered to Servicer, the
Custodian, and so long as the Loan Agreement is in effect, the Administrative
Agent and the Insurance Consultant, within three (3) Business Days after the
transmission thereof by the Borrower or any of their Affiliates, a copy of each
material written notice or other letter or document given by the Borrower in
connection with a Pledged Policy or the Services to any Issuing Insurance
Company, Insured, Governmental Authority or arbitrator.

(c) The Borrower shall deliver or cause to be delivered to Servicer, the
Custodian, and so long as the Loan Agreement is in effect, the Administrative
Agent and the Insurance Consultant, promptly upon (and in any event within two
(2) Business Days after) the Borrower’s or any of its Affiliates’ receipt of
written notice of any threatened or pending action by or before any Governmental
Authority or arbitrator or any other Person (other than such notices received
from the Securities Intermediary which have already been delivered to Servicer)
which (i) involves or affects any Pledged Policy, this Agreement, the Loan
Agreement or the transactions contemplated hereby or thereby, (ii) in any manner
challenges the validity or enforceability of any Pledged Policy or this
Agreement or (iii) in any manner challenges or seeks to restrain or prohibit the
transactions contemplated by this Agreement, in each case, a notice setting
forth the details thereof and any action, if any, the Borrower is taking or
proposes to take with respect thereto.

(d) The Borrower shall deliver or cause to be delivered to Servicer, the
Custodian, and so long as the Loan Agreement is in effect, the Administrative
Agent and the Insurance Consultant, within two (2) Business Days after the
Borrower or any of its Affiliates’ receipt of written notice of any material
adverse change, or of any fact, event or circumstance that would reasonably be
expected to result in a material adverse change, in the ability of Servicer to
perform the Services or to otherwise comply with any of its obligations under
this Agreement, a notice setting forth the details thereof and the action, if
any, the Borrower is taking or propose to take with respect thereto.

(e) The Borrower shall use its reasonable, good faith efforts to take, or cause
to be taken, all actions that are, and to do, or cause to be done, and to assist
and cooperate with the other parties hereto in doing, all things that are,
necessary, proper or otherwise advisable under all Applicable Law to more fully
effect the purposes of this Agreement.

 

Servicing Agreement

Page 10 of 19



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

Section 4.1. Termination.

(a) This Agreement shall terminate automatically upon (i) the collection of the
Death Benefit in respect of the last Pledged Policy to reach maturity or
(ii) the date on which all of the Obligations (including, without limitation,
the Aggregate Participation Interest) shall have been irrevocably paid in full
in cash.

(b) Servicer may be terminated in writing by (each of the following Sections
4.1(b)(i)(A), (B), (C), (D), (E), (F), (G), (H), (I) and (J), a “Servicer
Termination Event”):

(i) (1) the Borrower (with the prior written consent of the Administrative
Agent, which consent may be granted or withheld in its sole and absolute
discretion) or (2) so long as the Loan Agreement is in effect, the
Administrative Agent, effective upon delivery by the Borrower or the
Administrative Agent, as applicable, of written notice of termination to
Servicer and the appointment of a Successor Servicer in accordance with
Section 4.3 below if any of the following events occur:

(A) Servicer fails to perform or observe any of the covenants, conditions or
agreements to be performed or observed by it hereunder (other than
Section 3.2(c) and paragraphs 3(c), 5(a) and 5(b) of Annex 1) and such failure
shall continue for a period in excess of thirty (30) calendar days after the
earlier of (i) knowledge thereof by Servicer or (ii) written notice thereof is
given to Servicer;

(B) Servicer fails to perform or observe any of the covenants, conditions or
agreements set forth in Section 3.2(c) or paragraphs 3(c), 5(a) or 5(b) of Annex
1;

(C) any Event of Bankruptcy shall occur with respect to Servicer;

(D) any representation or warranty made or deemed made by Servicer under this
Agreement shall prove to have been incorrect or untrue in any material respect
when made (or when such representation, warranty, information or report is
deemed to have been made or delivered) and, if curable, such breach is not cured
within thirty (30) days;

(E) any information or report prepared and delivered by or on behalf of Servicer
hereunder shall prove to have been incorrect or untrue in any material respect
and, if curable, such breach is not cured within fifteen (15) days;

 

Servicing Agreement

Page 11 of 19



--------------------------------------------------------------------------------

(F) an event has occurred that has had or could reasonably be expected to have a
Servicer Material Adverse Effect;

(G) Servicer (if it is the initial Servicer) ceases to be a Publicly Traded
Company or a Blocked Person shall become the owner, directly or indirectly,
beneficially or of record, of equity representing five percent (5.00%) or more
of the aggregate ordinary voting power represented by the issued and outstanding
equity of Servicer;

(H) the Internal Revenue Service shall file notice of a Lien pursuant to the
Code with regard to any assets of Servicer or the PBGC shall, or shall indicate
its intention to, file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of Servicer in excess of $3,000,000, unless such
filing is being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside;

(I) the Lenders shall have exercised, or commenced the exercise of, their rights
under Section 10.2 of the Loan Agreement upon the occurrence and continuance of
an Event of Default; or

(J) one or more judgments for the payment of money shall be rendered against
Servicer in an aggregate amount in excess of $3,000,000, and shall remain unpaid
or undischarged, or a stay of execution thereof shall not be obtained, within
thirty (30) days from the date of entry thereof.

(ii) Servicer effective upon the occurrence of both of the following events:

(A) the Borrower’s failure to pay or cause to be paid the portion of the
Servicing Fee payable to the Servicer pursuant to the Priority of Payments in
accordance with the terms of the Loan Agreement; and

(B) the appointment of a Successor Servicer in accordance with Section 4.3
below.

The Borrower shall pay to Servicer its fees and expenses accrued through the
effective date of termination.

Section 4.2. Resignation. Servicer shall not resign from the obligations and
duties hereby imposed on it except (a) upon determination that (i) the
performance of its duties hereunder is no longer permissible under Applicable
Law and (ii) there is no reasonable action that Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law or (b) upon
the assumption, by an agreement supplemental hereto, in form satisfactory to the
Borrower, and so long as the Loan Agreement is in effect, the Administrative
Agent, of the obligations and duties of Servicer hereunder, by any other entity
approved by the Borrower, and so long as the Loan Agreement is in effect, the
Administrative Agent (such

 

Servicing Agreement

Page 12 of 19



--------------------------------------------------------------------------------

approval shall be in the Administrative Agent’s sole and absolute discretion)
(such entity, the “Successor Servicer”). Any determination permitting the
resignation of Servicer shall be evidenced as to clause (a) above by an opinion
of counsel in form and substance acceptable to the Borrower, and so long as the
Loan Agreement is in effect, the Administrative Agent, to such effect delivered
to the Borrower, and so long as the Loan Agreement is in effect, the
Administrative Agent.

Section 4.3. Servicer Termination and Resignation. Servicer shall cooperate with
the Borrower, and so long as the Loan Agreement is in effect, the Administrative
Agent, and any Success Servicer in effecting the termination of the
responsibilities and rights of Servicer under this Agreement, including, without
limitation, delivery to such Successor Servicer of any and all data maintained
by Servicer related to the Pledged Policies, this Agreement and any of its
obligations under this Agreement and designating such Successor Servicer as
Servicer’s agent, assignee, designee, authorized representative, and any other
similar designation required by such Successor Servicer for the purposes of
complying with Applicable Law with respect to performing any of the services
described in this Agreement. No termination of Servicer nor any resignation by
Servicer shall be effective unless and until a Successor Servicer is appointed
pursuant to clause (b) of Section 4.2 above and Servicer shall have transferred
all data to such Successor Servicer as required in the previous sentence.
Borrower shall remain obligated to pay any unpaid costs and expenses to any
servicer which has resigned or been terminated hereunder. Borrower hereby agrees
that MLF LexServ, L.P. shall be an acceptable Successor Servicer.

ARTICLE V

SERVICING FEES

Section 5.1. Servicing Fee. The Borrower will pay to Servicer for its servicing
obligations under this Agreement on each Distribution Date a fee (the “Servicing
Fee”) in arrears, equal to $350 for each Policy that was a Pledged Policy during
the immediately preceding calendar quarter.

Section 5.2. Servicer’s Expenses. Servicer shall pay out of the Servicing Fee
all costs and expenses of performing its obligations under this Agreement other
than expenses associated with the procurement of Life Expectancy Reports, which
shall be reimbursable by the Borrower.

ARTICLE VI

STANDARD OF CARE; INDEMNITY

Section 6.1. Standard of Care.

(a) Servicer may rely in good faith on any document of any kind (or a copy
thereof) on its face appearing to have been properly executed and submitted by
any person authorized to submit the same with respect to any matters arising
under this Agreement.

 

Servicing Agreement

Page 13 of 19



--------------------------------------------------------------------------------

(b) In performing the Services, Servicer shall perform its duties, covenants,
obligations and services hereunder (i) with at least the same degree of skill,
care, diligence and effort as used by other Persons of established reputation
responsible for servicing Policies (and in any event at least the same degree of
skill and care as Servicer exercises with respect to comparable assets held for
its own account) and (ii) in compliance with all Applicable Law (the foregoing,
the “Servicing Standard”). Servicer shall also ensure that each of its agents,
if any, perform their duties and obligations in regards to the Pledged Policies
in accordance with the Servicing Standard. Subject to the specific requirements
and prohibitions of this Agreement, (i) Servicer shall perform the Services for
the benefit of the Borrower, and so long as the Loan Agreement is in effect, the
Administrative Agent and the Lenders, without regard to any relationship which
Servicer or any Affiliate thereof may otherwise have with any Issuing Insurance
Company or Insured, and (ii) Servicer shall at all times act in accordance with
the provisions of each Pledged Policy in all material respects and observe and
comply with all Applicable Law.

Section 6.2. Indemnification.

(a) Servicer shall reimburse, indemnify, defend and hold harmless each Servicer
Indemnitee for, against and in respect of any and all Losses which such Servicer
Indemnitee may incur or suffer resulting from, arising out of, based upon or
relating to (i) any breach by Servicer of any of its representations or
warranties made herein, (ii) any breach or failure to perform by Servicer of any
of its duties, covenants or obligations contained herein, including without
limitation, the breach or failure to perform the Services; provided, however,
Servicer shall not be required to so reimburse, indemnify, defend or hold
harmless any Servicer Indemnitee to the extent of any Loss resulting from,
arising out of, based upon or relating to any gross negligence, willful
misconduct, bad faith or violation of any Applicable Law on the part of such
Servicer Indemnitee; provided further that, the Servicer’s aggregate liability
under this Section shall not exceed the sum of (i) the aggregate compensation
and other consideration paid or to be paid to Servicer by the Borrower under
this Agreement, (ii) the aggregate insurance coverage available under the
Servicer’s E&O Insurance and (iii) the difference, if any, between (A) the sum
of clauses (i) and (ii) and (B) thirty million dollars ($30,000,000). The
obligations of Servicer set forth in this Section 6.2(a) hereof shall survive
any termination of this Agreement.

(b) The Borrower shall reimburse, indemnify, defend and hold harmless each
Borrower Indemnitee for, against and in respect of any and all Losses which such
Borrower Indemnitee may incur or suffer resulting from, arising out of, based
upon or relating to (i) any breach by the Borrower of any of its representations
or warranties set forth in this Agreement, or (ii) any breach or failure by the
Borrower to perform any of its duties, covenants or obligations contained in
this Agreement; provided, however, the Borrower shall not be required to so
reimburse, indemnify, defend or hold harmless any Borrower Indemnitee to the
extent of any Loss resulting from, arising out of, based upon or relating to any
gross negligence, willful misconduct, bad faith or violation of any Applicable
Law on the part of such Borrower Indemnitee. The obligations of the Borrower set
forth in this Section 6.2(b) hereof shall survive the termination of this
Agreement.

 

Servicing Agreement

Page 14 of 19



--------------------------------------------------------------------------------

(c) Indemnification Procedures.

(i) Notice of Claim. If any claim or demand is asserted by any person entitled
to indemnification under the provisions of Section 6.02 (individually or
collectively, the “Indemnified Party”), written notice of such claim or demand
shall promptly be given to each party from whom indemnification is sought
(individually, the “Indemnifying Party”). The Indemnified Party shall make
available to the Indemnifying Party and its counsel and accountants at
reasonable times and for reasonable periods, during normal business hours,
copies of all books and records of the Indemnified Party reasonably requested by
the Indemnifying Party relating to any such possible claim for indemnification,
and each party hereunder will render to the other such assistance as it may
reasonably require of the other (at the expense of the party requesting
assistance) in order to ensure prompt and adequate defense of any suit, claim or
proceeding based upon a state of facts which may give rise to a right of
indemnification hereunder.

(ii) Right to Control Defense; Counsel. Subject to the terms hereof, the
Indemnifying Party, at its own expense, shall have the right to assume control
(subject to the right of the Indemnified Party to participate at the Indemnified
Party’s expense and with counsel of the Indemnified Party’s choice and further
subject to Governmental Authority requirements and the requirements of any
applicable regulator) of the defense, compromise or settlement of the matter
(subject to the last sentence of this Section 6.2(c)(ii)), including, at the
Indemnifying Party’s expense, employment of counsel of the Indemnifying Party’s
choice and reasonably acceptable to the Indemnified Party, by providing written
notification to the Indemnified Party within fifteen (15) calendar days of
receipt of the notice of the claim or demand. The Indemnified Party shall either
consent or object, in writing, to the counsel retained by the Indemnifying Party
for such purposes within fifteen (15) calendar days of the Indemnified Party’s
receipt of written notice of the selected counsel, provided that such consent
shall not be unreasonably withheld or conditioned. The Indemnified Party shall
have the right to employ its own counsel if the Indemnified Party so elects to
assume such defense, but the fees and expense of such counsel shall be at the
Indemnified Party’s expense, unless (1) the employment of such counsel shall
have been authorized in writing by the Indemnifying Party; (2) such Indemnified
Party shall have reasonably concluded that the interests of such parties are
conflicting such that it would be inappropriate for the same counsel to
represent both parties or shall have reasonably concluded that the ability of
the parties to prevail in the defense of any claim are improved if separate
counsel represents the Indemnified Party (in which case the Indemnifying Party
shall not have the right to direct the defense of such action on behalf of the
Indemnified Party), and in either of such events such reasonable fees and
expenses shall be borne by the Indemnifying Party; (3) the Indemnified Party
shall have reasonably concluded that it is necessary to institute separate
litigation, whether in the same or another court, in order to defend the claims
asserted against it; or (4) the Indemnifying Party shall have employed counsel
reasonably acceptable to the Indemnified Party to take charge of the defense of
such action after the Indemnifying Party elected to assume the defense thereof,
provided that the Indemnified Party did not unreasonably withhold consent to,
such counsel. The Indemnifying Party

 

Servicing Agreement

Page 15 of 19



--------------------------------------------------------------------------------

shall not, without the prior written consent of the Indemnified Party, effect
any settlement or compromise or consent of any pending or threatened action,
suit or proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability on any claims that are the
subject matter of such action and any related future claims and does not include
a statement as to or an admission of fault, culpability or failure to act or on
behalf of any Indemnified Party.

(iii) Defense and Settlement of Claims. If the Indemnifying Party gives notice
to any Indemnified Party that the Indemnifying Party will assume control of the
defense (to the extent permitted by Governmental Authority requirements and the
requirements of any applicable regulator), including compromise or settlement of
the matter, the Indemnifying Party shall institute and maintain any such defense
diligently and reasonably and shall keep the Indemnified Party fully advised of
the status thereof. In such event, the Indemnifying Party will be deemed to have
waived all defenses to the claims for indemnification by the Indemnified Party
with respect to that matter. Any Losses of the Indemnified Party caused by a
failure of the Indemnifying Party to defend, compromise or settle a claim or
demand in a reasonable and expeditious manner, after the Indemnifying Party has
given notice that it will assume control of the defense (to the extent permitted
by Governmental Authority requirements and the requirements of any applicable
regulator), compromise or settlement of the matter, shall be included in the
Losses for which the Indemnifying Party shall be obligated to indemnify the
Indemnified Party.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Expenses. Except as otherwise provided in this Agreement, each of
Servicer and the Borrower shall bear its own expenses incurred in connection
with the negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby.

Section 7.2. Submission to Jurisdiction; No Jury Trial; Service of Process.

(a) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
AND ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK OVER ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH DISPUTE OR ANY SUIT, ACTION OR PROCEEDING RELATED THERETO MAY BE
HEARD AND DETERMINED IN SUCH COURTS. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW
OR

 

Servicing Agreement

Page 16 of 19



--------------------------------------------------------------------------------

HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT
OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH
OF THE PARTIES HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW.

(b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(c) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 7.5, in addition to
any other manner allowable by Law.

Section 7.3. Entire Agreement; Amendment; Waiver; Remedies Cumulative. This
Agreement (including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof. This Agreement may only be modified, amended or waived in
writing signed by the parties hereto, and so long as the Loan Agreement is in
effect, with the prior written consent of the Administrative Agent (or, in the
case of a waiver, by the party from whom such waiver is sought, and so long as
the Loan Agreement is in effect, with the prior written consent of the
Administrative Agent). The waiver by any party hereto of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.

Section 7.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including General Obligations
Law Sections 5-1401 and 5-1402, but otherwise without regard to principles of
conflicts-of-laws.

 

Servicing Agreement

Page 17 of 19



--------------------------------------------------------------------------------

Section 7.5. Notices. All notices and other communications under this Agreement
shall be in writing (including electronic mail communication) and shall be
deemed given (i) when delivered personally by hand (with written confirmation of
receipt), (ii) when sent by facsimile (with written confirmation of
transmission), provided that the facsimile is sent during normal business hours
of the recipient, if not, the facsimile will be deemed to be received the next
Business Day, (iii) if sent by electronic mail, when the sender thereof shall
have received electronic confirmation of the transmission thereof (provided that
should such day not be a Business Day, on the next Business Day) or (iv) one
Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses, electronic
mail addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

If to Servicer, to:

701 Park of Commerce Boulevard

Suite 301

Boca Raton, Florida 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

If to the Borrower, to:

701 Park of Commerce Boulevard

Suite 301

Boca Raton, Florida 33487

Attention: General Counsel

Telephone:

Facsimile:

Email:

If to the Administrative Agent (so long as the Loan Agreement is in effect), to:

7195 Dallas Parkway

Plano, Texas 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

with a copy to (which shall not constitute notice):

Boris Ziser, Esq.

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Telephone:

Facsimile:

Email:

If to the Insurance Consultant (so long as the Loan Agreement is in effect), to:

2911 Turtle Creek Blvd.

Suite 300

Dallas, Texas 75214

Attention: Robert Hughes

Telephone:

Facsimile:

Email:

Section 7.6. Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions

 

Servicing Agreement

Page 18 of 19



--------------------------------------------------------------------------------

of this Agreement shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Section 7.7. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any Person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Servicer or the Borrower,
directly or indirectly (by operation of law or otherwise), without the prior
written consent of the other parties hereto, and so long as the Loan Agreement
is in effect, the Administrative Agent, and any attempted assignment without the
required consent shall be void. The Administrative Agent and each of the Lenders
shall be an express third party beneficiary of this Agreement so long as the
Loan Agreement is in effect (including, without limitation, all representations,
warranties and indemnities hereunder), with the right to enforce any rights
hereunder directly, as if such party was a direct party hereto.

Section 7.8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

IMPERIAL FINANCE & TRADING, LLC, as Servicer By:  

/s/ Richard S. O’Connell, Jr.

  Name:   Richard S. O’Connell, Jr.   Title:   Chief Financial Officer WHITE
EAGLE ASSET PORTFOLIO, LLC, as Borrower By:  

/s/ Richard S. O’Connell, Jr.

  Name:   Richard S. O’Connell, Jr.   Title:   President & Chief Financial
Officer

 

Servicing Agreement

Page 19 of 19



--------------------------------------------------------------------------------

ANNEX 1

SERVICES

Servicer shall manage, service and administer each Pledged Policy by providing
the following Services, in all cases subject to the Servicing Standard:

1. Premium Tracking and Premium Confirmation.

(a) Servicer shall (i) maintain a Premium Payment Schedule, Premium Due Date
Schedule and Premium Remittance Schedule with respect to each Pledged Policy,
(ii) monitor insurance premium and other invoices and notices received by
Servicer from the Issuing Insurance Companies which have been forwarded by the
Securities Intermediary pursuant to the Account Control Agreement to Servicer
with respect to the Pledged Policies and (iii) notify the Borrower, and so long
as the Loan Agreement is in effect, the Administrative Agent, within two
(2) Business Days of the Servicer’s receipt of any such invoice or notice if any
such invoice or notice from any such Issuing Insurance Company states that a
Pledged Policy (x) is in, or will enter, a state of grace, (y) will lapse or has
lapsed or (z) will enter, or is in, a state of default.

(b) On or before the tenth (10th) day following March 31, June 30, September 30
or December 30 of each year, Servicer shall provide each of the Borrower, the
Securities Intermediary, and so long as the Loan Agreement is in effect, the
Administrative Agent and the Insurance Consultant, with (i) a Premium Due Date
Schedule, which identifies each Pledged Policy for which a premium payment is
due to the applicable Issuing Insurance Company (each, a “Premium Due Date”)
during the next succeeding calendar year and the amount of such premium payment
(the “Premium Payment”) required to be paid to such Issuing Insurance Company on
such Premium Due Date, (ii) a Premium Payment Schedule, which identifies all
scheduled Premium Payments to be made in respect of each Pledged Policy and
(iii) a Premium Remittance Schedule, which identifies all Premium Payments made
in respect of each Pledged Policy during the previous calendar year.

(c) If there is a Premium Due Date (based on the applicable Premium Payment
Schedule) with respect to a Pledged Policy occurring during the period beginning
on the date such Policy first becomes a Pledged Policy and ending on the last
day of the calendar month immediately following the calendar quarter in which
such Policy first becomes a Pledged Policy, Servicer shall, promptly following
such Policy first becoming a Pledged Policy (and in any event prior to such
Premium Due Date), provide each of the Administrative Agent, the Borrower, the
Insurance Consultant and the Securities Intermediary with a Premium Due Date
Schedule in respect of such Pledged Policy.

(d) For each Premium Due Date with respect to a Pledged Policy, (i) if the
Securities Intermediary remitted the respective Premium Payment to the
applicable Issuing Insurance Company by check, Servicer shall confirm whether
such Issuing Insurance Company has cashed such check and take all the reasonably
necessary acts to confirm with such Issuing Insurance Company that it has
credited such Premium Payment to the correct Pledged Policy account and the
Servicer shall use its commercially reasonable efforts to confirm with such
Issuing Insurance Company that after giving effect to such Premium Payment, such
Pledged Policy has not lapsed, is not in any state of grace or default, and will
not lapse or enter into any

 

A-1



--------------------------------------------------------------------------------

state of grace or default prior to the next scheduled Premium Due Date (based
upon the Premium Payment Schedule) and (ii) if the Securities Intermediary
remitted the respective Premium Payment to the applicable Issuing Insurance
Company in immediately available funds, Servicer shall confirm with such Issuing
Insurance Company that such Issuing Insurance Company received such Premium
Payment and credited such Premium Payment to the correct Pledged Policy account
and the Servicer shall use its commercially reasonable efforts to confirm with
such Issuing Insurance Company that after giving effect to such Premium Payment,
such Pledged Policy has not lapsed, is not in any state of grace or default, and
will not enter into any state of grace or default prior to the next scheduled
Premium Payment Date (based upon the Premium Payment Schedule).

(e) Within thirty (30) days after its receipt of a Policy Illustration as
described in paragraph 4(b) below from the related Issuing Insurance Company in
respect of a Pledged Policy, Servicer shall, using the information contained in
such Policy Illustration, utilizing commercially reasonable practices and in
accordance with the Servicing Standard, calculate the Premium optimization for
such Pledged Policy and the Net Death Benefit for the term ending no sooner than
the date upon which such Pledged Policy matures in a manner that the current
cash value and future cash value shall be as low as reasonably possible while
maintaining the Pledged Policy in full force and effect and not in a state of
grace. The Servicer will have no liability for any calculation, optimization,
projection or recalculation of Premiums or the Net Death Benefit with respect to
any Pledged Policy as to which the related Issuing Insurance Company later
specifies different minimum Premiums due to avoid lapse or pays a different
amount of Net Death Benefit, as long as such differences are not caused by the
bad faith or negligence of the Servicer.

2. Insured Tracking.

(a) Servicer shall monitor the health status of each Insured and the current
address and contact information of the Insured periodically (in the case of any
Insured with a remaining Life Expectancy of (i) 12 months or less, at least
monthly, and (ii) over 12 months, at least quarterly), subject to any
restrictions imposed by Applicable Law. Servicer’s monitoring duties and
responsibilities shall be to perform periodic (as set forth in the preceding
sentence) written or verbal communication (or good faith attempt at same) with
each such Insured, regarding the current health status and address and contact
information of such Insured or, if the Insured has died, whether a claim for a
Death Benefit may be submitted with respect to the related Pledged Policy.
Contact method options include, but are not limited to, telephone, facsimile
transmission, email or other electronic communication, written communication via
mail service and/or any available database with information about an Insured, an
Insured’s physician(s) and/or a designated contact of an Insured. Servicer shall
inform the Borrower, and so long as the Loan Agreement is in effect, the
Administrative Agent and the Insurance Consultant, in writing on (a) a monthly
basis of any determination by Servicer that a claim for payment of any Death
Benefit under a Pledged Policy may be made and/or (b) a quarterly basis whether
there has been a change in the residence or other contact information for any
Insured or a designated contact of an Insured. At the request of the Borrower,
and so long as the Loan Agreement is in effect, the Administrative Agent,
Servicer shall use additional efforts consistent with its usual business
procedures to locate any Insured under a Pledged Policy whose health status
Servicer has not been able to confirm for two (2) consecutive contact periods.
In respect

 

Annex 1-2



--------------------------------------------------------------------------------

thereof and subject to the Borrower’s prior written approval, the fees and
expenses of any arm’s length third party retained by Servicer in regard to such
additional efforts shall be paid by the Borrower on a pass-through basis. In the
event that such additional efforts to contact the Insured or his or her
representatives are exhausted and the health of the Insured cannot be confirmed,
within two (2) Business Days thereof the Servicer shall notify the Borrower, and
so long as the Loan Agreement is in effect, the Administrative Agent, and
forthwith deliver to the Borrower, and so long as the Loan Agreement is in
effect, the Administrative Agent, a copy of the complete tracking file in
respect of the Insured. Servicer may use investigative services, subject to and
in accordance with Section 3.2(f) hereof, to conduct the Tracking Services as
set forth herein.

(b) In addition, twice per calendar month Servicer shall perform an electronic
mortality verification for each Insured with a summary of Servicer’s findings of
any mortality to be reported to the Borrower, and so long as the Loan Agreement
is in effect, the Administrative Agent and the Insurance Consultant, within five
(5) Business Days and confirmed with contact by Servicer to the Insured and/or
his or her representative and contacts under clause (a) above immediately
following Servicer’s obtaining of positive notification of mortality.

3. Death Benefit Processing.

(a) Servicer shall, following its verification of the death of an Insured under
a Pledged Policy, take all reasonable action (consistent with the Servicing
Standard) to obtain a death certificate from the applicable Governmental
Authority with respect to such Insured, which death certificate shall include,
if available, the cause of death of such Insured and conform to the applicable
Issuing Insurance Company’s procedure for submission of a death claim for such
Pledged Policy. Servicer shall provide the Borrower, and so long as the Loan
Agreement is in effect, the Administrative Agent and the Insurance Consultant,
with written notice of the death of each Insured under a Pledged Policy within
five (5) Business Days of Servicer receiving a verified notification of death
with respect to such Insured.

(b) Servicer shall, no later than three (3) Business Days following its
verification of the death of an Insured under a Pledged Policy (or of the second
Insured under a Pledged Policy that is a Joint Policy), initiate the process to
obtain a copy, or certified copy if required by the applicable Issuing Insurance
Company, of the death certificate certified by the applicable Governmental
Authority for such Pledged Policy. Servicer shall use its best efforts to
promptly take all reasonable actions (consistent with the Servicing Standard) to
obtain and complete all necessary Death Benefit claim forms with respect to such
Pledged Policy and to submit the death certificate and all necessary Death
Benefit claim forms to the applicable Issuing Insurance Company, with a copy to
the Borrower, and so long as the Loan Agreement is in effect, the Administrative
Agent and the Insurance Consultant. Servicer shall also, within two (2) Business
Days after it receives notice from an Issuing Insurance Company that such
Issuing Insurance Company has denied a claim for the payment of a Death Benefit
in respect of any such Pledged Policy, notify the Borrower, and so long as the
Loan Agreement is in effect, the Administrative Agent and the Insurance
Consultant, of such denial.

(c) If Servicer shall receive any check or other instrument of payment for such
Death Benefits or other proceeds of a Pledged Policy, Servicer shall hold such
Death Benefits or other proceeds in trust solely for the benefit of the
Borrower, and so long as the Loan Agreement

 

Annex 1-3



--------------------------------------------------------------------------------

is in effect, the Administrative Agent, and within two (2) Business Days of
Servicer’s receipt of any Death Benefit or other proceeds in respect of any
Pledged Policy, notify the Borrower, and so long as the Loan Agreement is in
effect, the Administrative Agent, and deposit such amount into the Collection
Account.

4. Administrative Services. Servicer shall perform the following administrative
Services in respect of the Pledged Policies:

(a) maintain an electronic database relating to all of the Pledged Policies
which contains all material data (the “Policy Information”) as provided to
Servicer by the Borrower and/or other parties or otherwise obtained by Servicer,
necessary for Servicer’s performance of the Services, which will include for
each of the Pledged Policies: (i) the policy number; (ii) current contact
information for all contact persons affiliated with the Issuing Insurance
Company who are pertinent to the administration of pending claims made with
respect to a Pledged Policy; (iii) current contact information and social
security numbers of each Insured under a Pledged Policy; (iv) current contact
information of each contact person for each Insured under a Pledged Policy;
(v) name and current contact information of each physician and other medical
personnel materially responsible for the medical care and treatment of each
Insured under a Pledged Policy; (vi) the current life status of each Insured
under a Pledged Policy; and (vii) a record of each Premium Payment that has been
confirmed by Servicer (and the date upon which such payment was made as set
forth on the Premium Remittance Schedule) to the relevant Issuing Insurance
Company;

(b) obtain a Policy Illustration (i) with respect to any Policy not listed on
the Initial Advance Lexington Schedule to the Loan Agreement, in the calendar
month immediately following a Policy becoming a Pledged Policy and an updated
Policy Illustration for each Pledged Policy no later than March 31 of each
calendar year (or more frequently as directed by the Borrower, and so long as
the Loan Agreement is in effect, the Administrative Agent and (ii) with respect
to any Policy listed on the Initial Advance Lexington Schedule to the Loan
Agreement, in the third calendar month after such Policy becomes a Pledged
Policy and an updated Policy Illustration for each Pledged Policy no later than
March 31 of each calendar year (or more frequently as directed by the Borrower,
and so long as the Loan Agreement is in effect, the Administrative Agent;
provided that Borrower shall agree in writing to pay to Servicer such additional
fees and expenses as reasonably determined by the parties as a condition
precedent to Servicer’s obtaining more than one (1) Policy Illustration during
any calendar year);

(c) without limiting clause (d) below, provide the Borrower, and so long as the
Loan Agreement is in effect, the Administrative Agent and the Insurance
Consultant, with one or more monthly reports, in the form attached as Annex 2
hereto (each, a “Servicer Report”), by no later than the seventh (7th) day of
each calendar month (or if such day is not a Business Day, the next succeeding
Business Day);

(d) upon request made to Servicer, deliver to the Borrower, and so long as the
Loan Agreement is in effect, the Administrative Agent, such reports as the
Borrower, or so long as the Loan Agreement is in effect, the Administrative
Agent, reasonably request, and shall permit the Borrower, and so long as the
Loan Agreement is in effect, the Administrative Agent, and their respective
designees reasonably to monitor and audit Servicer’s performance of the Services
at no cost (other than expenses approved and paid by Servicer) or disruption to
Servicer’s business;

 

Annex 1-4



--------------------------------------------------------------------------------

(e) respond to inquiries from, and communicate as necessary or otherwise
appropriate with, the Issuing Insurance Companies relating solely to the Pledged
Policies and Services described in Sections 1, 3 and 4 of this Annex 1;

(f) using commercially reasonable efforts in accordance with the Servicing
Standard, obtain an updated HIPAA compliant medical information release form for
each Insured under a Pledged Policy on an annual basis if requested by the
Borrower, or so long as the Loan Agreement is in effect, the Administrative
Agent (or more frequently as directed by the Borrower, or so long as the Loan
Agreement is in effect, the Administrative Agent);

(g) no less frequently than once every twenty four (24) months or, so long as
the Loan Agreement is in effect, if requested by the Administrative Agent, once
per calendar year, obtain an updated Life Expectancy Report for each Insured
under a Pledged Policy, if requested by the Borrower, or so long as the Loan
Agreement is in effect, the Administrative Agent (or more frequently as directed
by the Borrower, or so long as the Loan Agreement is in effect, the
Administrative Agent);

(h) if requested by the Borrower, or so long as the Loan Agreement is in effect,
the Administrative Agent, obtain or cause a third-party to obtain a verification
of coverage for each Pledged Policy on an annual basis, which may be obtained
telephonically via a recorded call with the related Issuing Insurance Company;

(i) provided that Servicer has an updated HIPAA compliant medical release form
for an Insured, obtain twice per calendar year updated medical records for such
Insured under a Pledged Policy, if requested by the Borrower, or so long as the
Loan Agreement is in effect, the Administrative Agent (or more frequently as
directed by the Borrower, or so long as the Loan Agreement is in effect, the
Administrative Agent); and

(j) request with respect to each Pledged Policy an annual statement from the
related Issuing Insurance Company in the month following such Pledged Policy’s
anniversary and furnish a copy of such statement to the Borrower, and so long as
the Loan Agreement is in effect, the Administrative Agent.

5. FTP Site.

(a) So long as the Loan Agreement is in effect, Servicer shall upload to a File
Transfer Protocol Site maintained by or on behalf of the Administrative Agent
(the “FTP Site”) any and all documents or other data required under this
Agreement to be delivered to the Borrower, the Administrative Agent and the
Insurance Consultant, within three (3) Business Days that such document or data
is required to be delivered to such party hereunder.

(b) No later than the Closing Date, Servicer shall upload to the FTP Site the
complete Collateral Packages relating to each of the Policies that will become
Pledged Policies on the Closing Date. No later than the date on which an
Additional Policy Advance is funded and a related Additional Policy becomes a
Pledged Policy, Servicer shall upload to the FTP Site the completed Collateral
Packages relating to each such Policy.

 

Annex 1-5



--------------------------------------------------------------------------------

(c) Without limiting paragraph 4 above, Servicer shall upload to the FTP Site,
within five (5) Business Days after Servicer’s receipt thereof, a copy of each
material written notice, letter, instrument or other document received by
Servicer in connection with a Pledged Policy, the Services or the other
transactions contemplated by this Agreement from any Issuing Insurance Company,
Insured, Governmental Authority, arbitrator or other Person.

(d) Without limiting paragraph 4 above, Servicer shall upload to the FTP Site,
within three (3) Business Days after the transmission thereof by Servicer, a
copy of each material written notice, letter, instrument or other document
(other than premium payments) given by Servicer in connection with a Pledged
Policy, the Services or the other transactions contemplated hereby to any
Issuing Insurance Company, Insured, Governmental Authority, arbitrator or other
Person.

(e) On the date on which Servicer uploads any document or other data to the FTP
Site, Servicer shall notify the Borrower, the Administrative Agent and the
Insurance Consultant, of such transmission to the FTP Site.

 

Annex 1-6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MONTHLY REPORT



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

Imperial Finance and Trading

Servicing Duty and Frequency Report

Effective as of April 15, 2013

 

Service Description

 

Frequency

  Department   Owner   FTP Site   Verification

Premium Payment Schedule

  Quarterly   Finance   [*]   Yes   Yes

Premium Due Date Schedule

  Quarterly   Pricing   [*]   Yes   Yes

Premium Remittance Schedule

  Quarterly   Data Entry   [*]   Yes   Yes

Insured Contact Information

  Quarterly   Servicing   [*]   Yes   No

Health Calls LE < than 12 months

  Monthly   Servicing   [*]   Yes   No

Health Calls LE > than 12 months

  Yearly   Servicing   [*]   Yes   No

HIPPA Compliant Medical Release

  Yearly   Data Entry   [*]   Yes   No

Medical Reports

  Yearly   Data Entry   [*]   Yes   No

LE Report < 12 months

  Monthly   Data Entry   [*]   Yes   No

LE Report > 12 months

  Every 24 months   Data Entry   [*]   Yes   No

Verification of Coverage (VOC)

  Yearly   Servicing   [*]   Yes   No

Policy Annual Statement

  Anniversary Date   Servicing   [*]   Yes   No

Policy Illustration Receipt / or request

  30 days from   Servicing   [*]   Yes   No

Mortality Verification

  Bi-weekly   Servicing   [*]   Yes   No

Mortality Notice

  5 Business days   Servicing   [*]   Yes   No

Mortality Processing

  3 Business days   Servicing   [*]   Yes   No

Any Documentation received by the company must be placed on the FTP Site

  2 Business days   All   All   Yes   NA



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Operational Plan – 18 Months (May 2013 to October 2014)

 

Draw Period

 

Premiums

  Servicing   Management   Audit   Other   Total

5-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

5-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

6-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

6-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

7-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

7-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

8-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

8-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

9-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

9-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

10-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

10-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

11-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

11-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

12-2013-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

12-2013 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

1-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

1-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

2-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

2-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

3-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

3-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

4-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

4-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

5-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

5-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

6-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

6-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

7-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

7-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

8-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

8-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

9-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

9-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]

10-2014-Draw 1

  [*]   [*]   [*]   [*]   [*]   [*]

10-2014 Draw 2

  [*]   [*]   [*]   [*]   [*]   [*]  

 

 

 

 

 

 

 

 

 

 

 

Totals

  [*]   [*]   [*]   [*]   [*]   [*]  

 

 

 

 

 

 

 

 

 

 

 

Premium Due Date Schedule

Frequency: On or Before the 10th day following March 31, June 30, September 10
and December 30

 

Policy
Identification

/Quote
No.

  Policy
Number   Paid
Through
Date   Insureds
Name
first/last   Carrier
Legal
Name   Remittance
Carrier
Contact
info.   Premium
Amount   Carrier
payment
instructions
Wire
and or
Overnight
address                                                                      

 



--------------------------------------------------------------------------------

Premium Payment Schedule

Frequency: On or Before the 10th day following March 31, June 30, September 30
and December 30

 

Policy
No.

   Insurance
Carrier    Payment due
Date for next
succeeding
calendar year    Premium
Amount                                             



--------------------------------------------------------------------------------

Premium Remittance Schedule Report

Frequency: On or Before the 10th day following March 31, June 30, September 30
and December 30

 

Policy No.

  Policy
Identification
/Code
No.   Insured
Name
First
/Last   Carrier
Legal
Name   Remittance
Carrier
Contact
Info   Premium
due
date   Premium
Payment
Amount   Sl Actual
remittance
date   Wire
or
Check   Wire
Tracking
no.   Check
no.   Carrier
Confirmation
Check
or
Wire
Received   Carrier
Confirmation
Premium
Applied
to policy   Carrier
Confirmation
Policy
in
Good
standing                                                                        
                                                         



--------------------------------------------------------------------------------

Imperial Finance and Trading Monthly Servicer Report

For the period Ending xxx (monthly Report)

 

No. of Policies Serviced

  Policy
No.   Policy
Code
No.   Name
of
Insured   Date
of
Birth   Age   Gender   Smoking   Carrier
Name   Policy
Challenge
Y/N   Date of
Last
Premium
Payment   Premium
Payment
Amount   Premium
Payment
Schedule
Report   Any
Grace
notice
received
Yes or
No   Date
of last
Health
call   HIPPA
date                                                                            
                                                                         



--------------------------------------------------------------------------------

Date of Meds

  LE Exp Date   Illustration
Date   Mortality
Verification
date   VOC
Date   Annual
Statement
Date   Date of
Death
Notification   Date
of
Death   Date
Death
claim
filed
with
carrier   Date
Claim
was
received
and
deposited   Death
Benefit
Amount
Received                                                                        
                           